1

2

3
                                 UNITED STATES DISTRICT COURT
4
                                       DISTRICT OF NEVADA
5
                                                 ***
6
     LUKE SPREADBOROUGH,                               Case No. 2:18-cv-01974-RFB-CWH
7
                       Petitioner,                                     ORDER
8           v.
9    J. DZURENDA, et al.,
10                   Respondents.
11
            Petitioner’s second motion for extension of time (ECF No. 12) is GRANTED. Petitioner
12
     will have until August 26, 2019 to respond to the Court’s order to show cause why the petition
13
     should not be dismissed as untimely.
14
            IT IS SO ORDERED.
15
            DATED this 8th day of July, 2019.
16

17
                                                         RICHARD F. BOULWARE, II
18                                                       UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28


                                                   1
